DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.
Claims 22, and 24-27 are allowed. Claims 28-42 remain pending. Claims 28-36, 38-40 and 42 are withdrawn due to restriction. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INTERPRETATION WILL BE APPLIED TO
“displacement means” in claims 37 and 41 
INTERPRETATION WILL NOT BE APPLIED
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
The specification identifies “fluid port means” in claim 41; fluid port is a structural term, and no function is indicated.
“compliance volume of syntactic foam to provide pressure ripple reducing means ” in claim 37; the structure of a syntactic foam volume provides sufficient structure to perform the recited ripple reducing.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2016/0131139) as evidenced by McCullough (US 4892469) in view of Gadefatt (US 2002/0166718).
Regarding claim 37, Mehta discloses a fluid working system (fig 1, compressor 110, para 0019) comprising a positive displacement machine (screw compressor, para 0015) including a first (fig 2, muffler 240 installed on discharge, par 0032) and second compliance volume (fig 2, muffler 240 installed on suction, para 0032) … to provide pressure ripple reducing means (id.), wherein a first fluid port (discharge port 212, par 0032) fluidly connects the first compliance volume with a working chamber (chamber of the screw, para 0015) of the positive displacement machine and a second fluid port (suction port 214, par 0032) fluidly connects the second compliance volume with the working chamber, said positive displacement machine having displacement means (screw of compressor, par 0015) within, or defined by, said working chamber to displace, or be actuated by, , or a liquid or gel working fluid (the material pumped has no significant in determining patentability of the apparatus claim, MPEP 2115; nevertheless, it is known in the art that, droplets of liquid refrigerant will likely remain at the suction side of a refrigerant compressor due to incomplete evaporation of refrigerant upstream in the system, 
McCullough evidences that dispersed liquid droplets in refrigerant intake to a compressor are a known problem in the art of refrigerant compressors (McCullough, c 1 l 50-57). These liquid droplets are known in the art to cause the problem of vibration in the compressor (id.); since Mehta is directed toward reducing vibration of the compressor caused by refrigerant (Mehta, par 0032), it is likely that the structure of Mehta is also capable of operating with the liquid in the suction side of the compressor. 
Gadefatt teaches an analogous compressor with means to prevent noise (absorbent coating, of hollow microspheres, par 0011, 0012) wherein said compliance volume (id.) comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media (hollow microspheres, par 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sound absorption material on the air duct of Gadefatt (par 0006) into the sound muffler of Mehta in order to increase sound dampening (Gadefatt par 0011-0012). 
Regarding claim 41, Mehta discloses a fluid working system (fig 1, compressor 110, para 0019) for a working fluid (refrigerant, para 0032) including a positive displacement machine (screw compressor, para 0015), said positive displacement machine comprising: at least one working chamber (chamber of the screw, para 0015) and, at least two, fluid port means (suction 214 and discharge 212, para 0032) allowing working fluid to flow into and out of said working chamber, displacement means (screw of the screw compressor, para 0015) within, or defined by, said working chamber to displace, or be displaced by, a liquid or gel working fluid (the material pumped has no significant in determining patentability of the apparatus claim, MPEP 2115; nevertheless, it is known in the art that, droplets of liquid refrigerant will likely remain at the suction side of a refrigerant compressor due to incomplete evaporation of refrigerant upstream in the system, See McCullough evidence below) from one fluid port 
McCullough evidences that dispersed liquid droplets in refrigerant intake to a compressor are a known problem in the art of refrigerant compressors (McCullough, c 1 l 50-57). These liquid droplets are known in the art to cause the problem of vibration in the compressor (id.); since Mehta is directed toward reducing vibration of the compressor caused by refrigerant (Mehta, par 0032), it is likely that the structure of Mehta is also capable of operating with the liquid in the suction side of the compressor. 
Gadefatt teaches an analogous compressor with means to prevent noise (absorbent coating, of hollow microspheres, par 0011, 0012) wherein said compliance volume (id.) comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media (hollow microspheres, par 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sound absorption material on the air duct of Gadefatt (par 0006) into the sound muffler of Mehta in order to increase sound dampening (Gadefatt par 0011-0012). 
Allowable Subject Matter
Claims 22, and 24-27 allowed.
The following is an examiner’s statement of reasons for allowance: 
The nearest prior art is Mehta (US 2016/0131139).
.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding claims 37 and 41, Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive. Applicant argues that Mehta in view of Gadefatt does not teach the amended “liquid or gel.” The above rejection has been amended to account for the newly recited liquid or gel. Examiner has included reference McCullough (US 4892469) as evidence of liquid in a refrigerant at a compressor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746